 363309 NLRB No. 46YALE NEW HAVEN HOSPITAL1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1All dates which follow are in 1990 unless otherwise indicated.2Initially Perez prepared the cards showing the Union's name asYale Police Benevolent Association. He inserted the word ``Hos-
pital'' after Salahuddin told him that it had to be included, but the
words ``New Haven'' did not appear on the cards.Yale New Haven Hospital and Yale New HavenHospital Police Benevolent Association. Case34±CA±4830October 27, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 12, 1992, Administrative Law Judge DavidS. Davidson issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge andorders that the Respondent, Yale New Haven Hospital,
New Haven, Connecticut, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.John S. F. Gross, Esq., for the General Counsel.Ernest J. Collazo, Esq. (Carmody and Collazo), of NewYork, New York, for the Respondent.DECISIONSTATEMENTOFTHE
CASEDAVIDS. DAVIDSON, Administrative Law Judge. This casewas tried in Hartford, Connecticut, on January 27 and 31 and
February 6, 1992. The charge was filed on July 17, 1990,
and the complaint issued on August 31, 1990.1The com-plaint, as amended at the hearing, alleges that Respondent
violated Section 8(a)(1) and (3) of the Act by forming com-
mittees to address employee complaints and grievances,
promising its employees increased wages, benefits, and im-
proved terms and conditions of employment, threatening its
employees with unspecified reprisals, informing employees
that it would more strictly enforce rules, and imposing more
onerous and rigorous terms and conditions of employment onits employees in order to discourage them from engaging inunion and protected concerted activity.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Connecticut corporation, operates ahospital in New Haven, Connecticut, providing medical and
professional care services to the public. It annually derives
gross revenues in excess of $250,000, and purchases and re-
ceives products, goods, and materials valued in excess of
$50,000 directly from points outside the State of Connecti-
cut. The Respondent admits and I find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The complaint alleges, and the Respondent denies, thatYale New Haven Police Benevolent Association (Union) is
a labor organization within the meaning of Section 2(5) of
the Act. In the Regional Director's Decision and Direction
of Election in Yale New Haven Hospital, Case 34±RC±971,dated June 19, 1990, he rejected Respondent's contention
that the Union was not a labor organization within the mean-
ing of the Act, stating:The record demonstrates that the Petitioner is anewly formed unaffiliated institution in which employ-
ees participate and which exists for the purpose of rep-
resenting the Employer's employees in negotiating with
the Employer over wages, hours and conditions of em-
ployment. Although at the time of the hearing the Peti-
tioner had no constitution or bylaws, it is well estab-
lished that such structural formalities are not pre-
requisites to labor organization status within the broad
meaning given that phrase in Section 2(5). Yale Univer-sity, 184 NLRB 860 (1960); Butler Mfg. Co., 167NLRB 308 (1967).Respondent contends that the Regional Director's findingshould be rejected on the record in this case. I find other-
wise. After some initial discussions with a fellow employee
in late April, Mustafa Salahuddin, a security officer em-
ployed by Respondent, met with Carlos Perez President of
the Yale Police Benevolent Association. Salahuddin told
Perez that he wanted to start a union for the security employ-
ees. Perez told him to find out how serious the employees
were about having a union, and Salahuddin obtained the sig-
natures of a number of employees on a petition. Perez then
prepared a number of authorization cards which he gave to
Salahuddin.2After a number of security employees signedthem, Salahuddin returned them to Perez. An attorney then
filed a representation petition in the name of the Yale New 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The finding as to what Condon said to the employees is basedon the uncontradicted testimony of Salahuddin and Malcolm Davis.
Davis probably attended the April 30 feedback meeting and
Salahuddin, the May 2 meeting.Haven Hospital Police Benevolent Association on May 21.Thereafter the Union held several meetings at the hall of the
Yale Police Benevolent Association. At one of them officers
were appointed. Notices of the meetings were sent to Re-
spondent's security employees by mail. One of the notices
identified Perez as an advisor to the Union, and another iden-
tified the officers of the Union. All were signed bySalahuddin as president or acting president of the Union. No
meetings were held after the representation election held on
July 19 which the Union lost.Respondent contends that the Union is nothing more thanSalahuddin's personal project, because Salahuddin took it on
himself to confer with Perez, Salahuddin solicited the signa-
tures on the petition and the cards, the Union never requested
recognition before filing the petition, the attorney who filed
the petition and Perez were the only persons to appear at the
representation hearing on the Union's behalf, the Association
had no meetings before the petition was filed, there is no
evidence that the Association has a constitution and bylaws
or has filed reports with the Labor Department, and the only
evidence of any public organizing activity by the Association
was a preelection rally at which the only employees in at-
tendance were Salahuddin and Malcolm Davis.While the Association lacked formality of structure andundoubtedly received assistance in its formation from Perez
and the Yale Police Benevolent Association, I find that the
Association satisfies the definition of a labor organization set
forth in Section 2(5) of the Act. The evidence shows that it
is an organization in which employees participate and that it
exists in whole or in part for the purpose of dealing with an
employer concerning grievances, labor disputes, wages, rates
of pay, hours of employment, or conditions of work. Indeed,
the evidence indicates that this was its only purpose and that
Salahuddin had no interest in the organization other than as
a vehicle for obtaining union representation for the security
employees at the hospital.III. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundIn 1987 Respondent retained Management Science Associ-ates (MSA) to conduct an employee opinion survey to iden-
tify concerns in the workplace and elicit feedback from em-
ployees in the hope of learning where there were problems
and what was going well. Respondent sought to promote a
positive and equitable work environment and to convey to
employees that it was committed to create such an environ-
ment by seeking their opinion and trying to respond to them.
Respondent also sought to establish a base line against which
it could measure the results of future periodic surveys which
it planned to make.All employees from entry level to top management wereasked to respond to the survey. The raw data was sent to
MSA which tabulated it and returned the tabulations to Re-
spondent's human resources department. After reviewing the
information with Respondent's top management, the human
resources department met with department heads to discuss
matters relating to the departments under their supervision
and then with supervisors to train them to conduct employee
feedback sessions.At the feedback sessions, employees were told the resultsof the survey, and they discussed actions which might betaken to respond to specific problems. In the security depart-ment the survey showed dissatisfaction with equipment and
uniforms. Newell Andrews, then director of the department,
established employee committees chaired by department su-
pervisors to make recommendations about several matters,
including uniforms. Andrews also retained an outside con-
sultant to analyze the department's radio communications
needs and to recommend improvements. Other steps were
taken, as set forth below, to pursue the concerns relating to
uniforms and radios.In October and November 1989, Respondent conductedanother employee opinion survey again utilizing the services
of MSA. In late January 1990, the human resources depart-
ment discussed the results with senior management, and then
reviewed the results with Respondent's vice presidents. From
mid-February through March 1 Respondent trained super-
visors to conduct feedback sessions with employees.The results of the 1989 survey showed that employee dis-satisfaction in the security department was greater than the
norm for the hospital as a whole, and the human resources
department asked the security department managers through
the feedback sessions to identify more specifically the con-
cerns of the employees and to develop strategies and plans
for addressing the dissatisfaction shown by the survey. Feed-
back sessions with the security department employees were
held for the day, evening, and night shifts on April 30 and
May 1 and 2, respectively, with one or more additional
makeup sessions on the next day or two. The meetings were
conducted by Respondent's vice president for administration,
Brian Condon, to whom the security department reported. At
them security officers voiced complaints about uniforms,
pay, and equipment, particularly the lack of radios. Condon
listened to the employee complaints and told the employees
to give them time and things would be done, but that they
were over-budgeted and there was just no money to play
with.3B. Union ActivityAt the end of April, Mike Criscio, a security officer, ap-proached Salahuddin and asked him how he felt about start-
ing a union. Salahuddin told Criscio that he thought it was
a good idea but that they should wait to hear what Condon
had to say at the upcoming meeting to discuss the results of
the survey. The day after he attended the feedback meeting,Salahuddin met with Perez for the first time. Perez told
Salahuddin to circulate a petition to find out whether the em-
ployees were interested in union representation. On the fol-
lowing day Salahuddin solicited signatures of a number of
security department employees at their homes and at various
places around the hospital when employees were on their
breaks and at shift changes. On the next day, a Friday,
Salahuddin gave the petition to Perez who produced author-
ization cards and told him to get them signed. Over the next
2 days, a Saturday and Sunday, Salahuddin solicited signa-
tures on cards at the same times and places, and on Monday
he returned them to Perez. Salahuddin returned the signed 365YALE NEW HAVEN HOSPITAL4Salahuddin testified that he only solicited authorization cardsfrom those he believed would be in the bargaining unit and that he
had been led to believe that the sergeants would be in the bargaining
unit.5See Craft Maid Kitchens, 284 NLRB 1042, 1044 (1987). I findit unnecessary to decide whether Respondent was aware of the union
activity at the time it announced the formation of the first commit-
tee. Even from Condon's testimony it appears that he was aware of
the possible union activity at the time of the second committee an-
nouncement. Whether Respondent is chargeable with knowledge of
union activity at the time the first committee was formed depends
not only on whether the knowledge of the sergeants who signed
cards is attributable to Respondent but also on the accuracy of the
dates on the union authorization cards they signed. There is some
inconsistency between the dates on the cards, the sequence of events
described by Salahuddin, and the dates of the feedback meetings as
testified to by Condon. These inconsistencies were neither explored
on cross-examination nor commented upon in the parties' briefs. I
find it unnecessary to resolve them.cards to Perez, and subsequently on May 21 a representationpetition was filed by an attorney in the name of the Union.Following a hearing attended for the Union only by Perezand the attorney, a Decision and Direction of Election issued
on June 19, and an election was held on July 19. During thetime between the solicitation of the authorization cards and
the election the Union mailed some election literature to the
security department employees and held several meetings.Salahuddin testified that he was of the opinion that no su-pervisor had seen or had knowledge of his solicitation of sig-
natures on the authorization cards. However, several of those
who signed cards at Salahuddin's request were sergeants who
were stipulated in the representation proceeding to be super-
visors within the meaning of the Act.4In addition, VicePresident Brian Condon testified that he became aware that
security employees were interested in joining a union some-
time in early May when Andrews, then head of the security
department, called him and told him that he had heard there
was interest in forming a union in the department. He testi-
fied that Andrews' call came during the period of the em-
ployee feedback meetings, probably around the Wednesday
or Thursday of that week, around May 4 or 5. According to
Condon, between the time that Andrews spoke to him and
the time the petition was filed, there was uncertainty as to
whether there was union activity or merely rumors of union
activity. Condon asked those in management to keep their
eyes and ears open and see what was going on.C. The Establishment of Employee CommitteesAs set forth above, after the 1987 survey and feedbackmeetings Respondent established several employee commit-
tees within the security department. Each was chaired by a
department supervisor and made recommendations concern-
ing some of the issues raised by the responses to the survey
and the feedback sessions. The committees existed for about
a year and were then dissolved.In 1990 during the week of the feedback meetings, the se-curity department announced the formation of two commit-
tees. On May 2 by memo Andrews announced the formation
of a department uniform committee to make recommenda-
tions regarding uniform appearance of the staff. In a second
memo on May 4 he announced formation of a committee to
develop a policy to assure a uniform procedure for selections
of security personnel for training at the Connecticut State Po-
lice Protective Services Training Academy. One or more ad-
ditional committees were established at unspecified times.The complaint alleges that by forming committees de-signed to address employee complaints and grievances, Re-
spondent promised its employees increased benefits and im-
proved terms and conditions of employment. Counsel for the
General Counsel contends that Respondent knew of the
union activity when it formed the committees and had been
aware for several months after it became aware through the
survey results that the employees were concerned about uni-
forms and police academy attendance. The General Counsel
contends that the timing of the formation of the committees,
within days of the card signing, shows that the formation ofthe committees was motivated by the union activity and de-signed to persuade employees that the issues and concerns of
the employees would be addressed.Respondent contends that the committees were formed forlegitimate business reasons, that they followed the pattern es-
tablished at the time of the initial survey, that Respondent
had no knowledge of the union activities at the time the
committees were formed, and that there is no evidence that
Respondent made any promises at committee meetings. Re-
spondent contends that the committees were formed only to
make recommendations which management would review
and consider.The survey itself was clearly unrelated to union activity inthe security department. It showed that employees were con-
cerned about police academy admissions and uniforms
among other things. From the aftermath of the previous sur-
vey, employees knew that one of the consequences of the
survey results could be the formation of committees to de-
velop action plans and recommendations for management to
deal with concerns raised by the survey. They also knew that
committee recommendations could be accepted or rejected by
management.I find that the formation of the committees was in linewith the actions taken after the previous survey and con-
tained no offers of benefit beyond any which may have been
implicit in the survey process itself which began well before
there was any union activity. Accordingly, I find that in
forming and announcing the committees, Respondent did
what it had done in the past and in all likelihood would have
done in the absence of any union activity. I find that forma-
tion of the committees actions did not violate Section 8(a)(1)
of the Act.5D. Distribution of New Uniforms and RadiosAt the time of the 1987 employee opinion survey the secu-rity staff wore uniforms consisting of slacks, blazers, white
shirt, and tie. In the 1987 survey and the related feedback
sessions employees showed interest in police style uniforms,
and questions were raised as to the image that the hospital
wished to present to the general public through the uniforms
worn by the security staff.In the spring of 1989 Respondent began to convert to po-lice-style uniforms in several of the areas that the security
department serviced, particularly the air rights garage, the
emergency room, and one or two other areas where there
were roving patrols outside the hospital proper and where
Respondent wished to present a police profile to the staff and 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Security officers patrol various portions of the hospital and itspremises. Security specialists are assigned to particular posts in the
hospital buildings.the community. In October 1989, when Salahuddin com-pleted his probationary period, he was given two police-style
uniform shirts and one pair of police-style uniform pants, and
by January 1990, 60 percent of the security department per-
sonnel had similar police style uniforms.Employee dissatisfaction with radios also surfaced in the1987 survey. As a consequence the security department re-
tained a consultant to analyze radio communications prob-
lems. The consultant recommended replacing 10 radios in the
department, and in April 1990, pursuant to the recommenda-
tion, Andrews ordered 10 radios to replace existing equip-
ment. Their purchase had been provided for in the 1990
budget for the department.The 1989 survey showed that employee dissatisfaction inthe security department remained high, and at the 1990 feed-
back meetings, employees asked for more and better equip-
ment, including radios and uniforms. Condon told them to
give the hospital time and things would be done, but that at
the time they were overbudgeted and there was no money to
play with.On May 8, in a memorandum to all security departmentemployees Condon thanked the employees, for the way they
approached the feedback meetings and continued:The suggestions which you offered will help us meetyour expectations in maintaining the Department which
we have developed to provide Security services at
Yale-New Haven Hospital.I would like to provide a summary of the issues thatwere raised and note the actions that have already been
or will be taken in the immediate future to respond to
these concerns.Equipment. The Security Officers unanimously un-derscored the need to complete our radio replacement
program. Mr. Andrews had ordered ten radios in early
April, which have been delivered and will be distrib-
uted on May 11, 1990. Mr. Andrews will also be able
to extend that radio replacement program to include the
personal issuance of radios for staff members who use
them regularly in their daily routine. Twenty-two addi-
tional radios have been ordered and will be issued by
June 11, 1990. Mr. Andrews will be asking your help
in developing the operating procedures to implement
that personally issued radio system.....
Uniforms. The continuation of the transition of exter-nal patrol members to full police style uniforms is
being reviewed as part of a management and employee
committee effort. As I stated during our discussions,
this is a sensitive issue, but I believe there is growing
support from within the general Hospital workhorse and
community to move in this direction for all Security
Officers who have external patrol responsibilities. The
quality of the uniforms which have been purchased will
also be reviewed with the vendor to ensure that com-
fortable uniforms are obtained. The committee will also
be asked to review the number of uniforms required for
staff members to perform efficiently.During the month of June, Respondent issued new uni-forms to all security officers and specialists,6including Mal-colm Davis and Salahuddin who had previously been issued
police-style uniforms. Each employee was given three shirts
and three pairs of pants. About a week or two later all secu-
rity officers were issued personal radios and chargers which
they were permitted to take home with them. Security spe-
cialists were also provided new radios which they were re-
quired to share. In all 22 new radios were provided.The General Counsel contends that the distribution of thenew uniforms and the 22 additional radios in June was a
grant of benefits intended to influence the employees' selec-
tion of a bargaining representative. Respondent contends that
it was in the process of phasing in new police-style uniforms
and improving radio communications well before the begin-
ning of the organizing campaign and that the June distribu-
tion of uniforms and radios was simply an implementation of
changes in terms and conditions of employment planned be-
fore the union activity began.Absent a showing of a legitimate business reason for thetiming of a grant of benefits during an organizing campaign,
the Board will infer improper motive and interference with
employee rights under the Act. However, the business reason
may be established by a showing that the benefits were
granted in accordance with a preexisting established program.
Mariposa Press, 273 NLRB 528, 544 (1984); PYA/Monarch,Inc., 275 NLRB 1194, 1195 (1985).Dissatisfaction with uniforms and radios was uncovered inthe 1987 survey, and Respondent had taken some steps to
deal with it. But the fact that Respondent had taken some ac-
tions, and had set others in motion does not mean that any
and all changes involving uniforms and radios were an im-
plementation of changes already planned.There is no evidence that before the 1990 feedback meet-ings Respondent had any plans to purchase an additional 22
radios or to make personal assignments of them to the secu-
rity officers, despite the lapse of 2 years since the initial sur-
vey and the dissatisfactions uncovered by it. Similarly there
is no evidence that Respondent had plans to furnish police-
style uniforms to all security personnel at one time, let alone
to replace all the police-style uniforms that had been gradu-
ally issued with different uniforms and more of them.At the feedback meetings, Condon did not mention plansfor more radios or uniforms. Rather, he told employees that
he would try to meet their concerns but that they were over-
budgeted and there was no money to play with. Condon
asked for time to get things done. Condon's statements to the
employees at the meetings, if anything, discouraged the
thought that further action with respect to these matters was
imminent.Despite his request for time, within a few days after thelast of the meetings and within a few days after Condon
heard of the union organizing activity, Condon found money
in the budget he described as very tight and announced the
purchase of more than twice as many radios as had been or-
dered only a month before based on the 1987 survey. He
also announced a new plan for assigning radios, quickly re-
solving that source of employee dissatisfaction. Other than 367YALE NEW HAVEN HOSPITAL7Condon has authority to reallocate expenditures within the de-partment budget but not to exceed the amount allocated to the de-
partment. He testified that if something was needed which was not
provided for in the budget, either departmental priorities could be re-
ordered to sacrifice something else within the department budget or
additional funding from outside the department budget could be
sought from the hospital president. Condon testified that the security
department budget, as well as the entire hospital budget was, ``very
tight'' in April 1990, but that there could be room for nonemergency
expenditures for things that were necessary but unbudgeted. April
was 9 months through the fiscal year, and according to Condon,
there could have been some anticipated expenses which had not oc-
curred and could provide the source of funds for reallocation. How-
ever, there is no evidence to indicate that this was the case or where
the money came from for these expenditures.8Elston Electronics Corp., 292 NLRB 510 fn. 1, 526 (1989). Herethe evidence adduced by Respondent supports rather than rebuts the
inference that the timing of Respondent's actions was calculated to
interfere with the employees' freedom of choice.9These findings are based on the testimony of Salahuddin.Montanari denied that he said anything to Salahuddin about head-
hunting. Respondent contends that Salahuddin's testimony that
Montanari said that after the election they would come after him and
they would be head-hunting was impeached by his concession on
cross-examination that Montanari personally did not threaten him
during the conversation. However, Salahuddin clearly understood
that the question asked him referred to threats that Montanari per-
sonally would retaliate against him, and his reply did not contradict
his testimony that Montanari said that an unspecified ``they'' would
come after Salahuddin and would be head-hunting. I have credited
Salahuddin who remained an employee of Respondent at the time of
the hearing and impressed me straightforward and truthful in his tes-
timony.testifying generally about rearranging budget priorities,Condon gave no indication how this was so suddenly accom-
plished after asking the employees a few days earlier for
time to deal with their concerns.7Condon testified that he was concerned about the securityofficers' organizing and ``that I had wished that the efforts
of our employee opinion feedback program had provided
them with a comfort level that would have kept them from
wanting to unionize.'' He also testified that the additional ra-
dios were ordered after the feedback meetings ``because it
became an employee issue that required a special response.''
Given the timing of the announcement of the plan to pur-
chase and assign additional radios, the timing of their dis-
tribution before the election, and the absence of any indica-
tion of plans to assign them before or during the feedback
meetings, I conclude that the radios were issued to provide
``a comfort level that would ... keep [the security person-

nel] from wanting to unionize'' and not in furtherance of any
changes previously planned. I find that the issuance of the
22 additional radios to security department personnel violated
Section 8(a)(1) and (3) of the Act.With respect to uniforms, the evidence contradicts Re-spondent's contention that the new uniforms were given to
all the employees in furtherance of plans adopted before the
union activity began. Not only were additional employees
given police-style uniforms in June, but Salahuddin, Davis,
and all those who had previously been given police-style uni-
forms were given new uniforms in June. Condon did not
mention any existing plans to complete the conversion to po-
lice-style uniforms at the feedback meetings. In the May 8
memo Condon referred to continuation of the transition of
``external patrol members'' to police-style uniforms, suggest-
ing that to that point there was no plan to change the uni-
forms of those who had no external patrol duties. In addition,
Condon referred to issues of quality and the number of uni-
forms required, which evidently led to the decisions to re-
place the police-style uniforms that had already been pro-
vided and to increase the number of uniforms provided to
each officer. The issuance of new uniforms to all security
personnel in June went beyond preexisting plans to meet em-
ployee concerns in three respects. It extended the changeover
to employees with no external patrol duties, it increased the
number of uniforms provided each employee, and it replaced
the uniforms of those who already had police-style uniforms,
evidently in response to the concerns over quality. I conclude
that, like the radios, the uniforms were given to employees
to discourage them from wanting union representation, andthat Respondent violated Section 8(a)(1) and (3) of the Actby providing them.8E. Alleged Threats and Promises1. Salahuddina. MontanariDino Montanari served as a security supervisor or lieuten-ant on the evening shift. His shift ended as Salahuddin's shift
began. One evening in June when Salahuddin reported to
work, he asked Montanari why he had not been speaking to
Salahuddin and said that the union activity was not a per-
sonal thing against the supervisors. Montanari said that he
was happy that Salahuddin had approached him and that he
would like to talk to him about it because he did not know
too much about unions. Montanari said that he was going
home and asked Salahuddin to call him at home later.Salahuddin called Montanari later that night. Montanariasked him why they wanted a union and what unions were
all about. Salahuddin told him that he had belonged to the
Teamsters Union at a previous job and explained what he
thought a union could do for the employees. Montanari said
that he thought the threat of a union was good and that it
brought good things to the department, mentioning new uni-
forms and radios, but that the hospital would like him to
withdraw the petition for 6 months and give the hospital a
chance to do something for them. Montanari said that the
hospital realized that they had neglected the employees in the
department. Salahuddin told him that it was not his decision
and that he would have to speak to the body because he did
not make up the vote. Montanari went on to say that if hewithdrew the petition for 6 months, it would show the hos-
pital that he was trying to meet them halfway, but that if he
did not and pursued it to the election, they would come after
him and they would be head-hunting after the election.9Counsel for the General Counsel contends thatMontanari's statements to Salahuddin that they would come
after Salahuddin and would be head-hunting were unlawful
threats of reprisal. Respondent contends that in the context
of the friendly relationship between Montanari and
Salahuddin and the rest of the conversation, Montanari's
statements should not be construed as a threat of retaliation
but as ``tipping off or warning'' Salahuddin. Even accepting
that construction of Montanari's remarks it nonetheless fol- 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10I have credited Salahuddin as to this conversation. In its brief,Respondent contends that there is no dispute that the only ``threat
Lamonaca made to Salahuddin was the statement that unless
Salahuddin refrained from further misconduct Lamonaca would be
talking to him again.'' The record is otherwise. Salahuddin specifi-
cally testified that Lamonaca said there would be disciplinary action
and nothing in his cross-examination impeached that testimony.
Lamonaca testified that on July 1 he said that if he kept getting com-
plaints he would be talking to Salahuddin again and that in a second
conversation the next day, when Salahuddin asked him what he
meant when he said that he would take further action if he continued
to get complaints, Lamonaca corrected him and said that he had said
that if he continued to get complaints they would be talking again.
Salahuddin was not asked about this statement, although his version
of the July 2 conversation with Lamonaca differed from Lamonaca's
in other respects. It is clear even from Lamonaca's testimony that
Salahuddin had understood Lamonaca's previous statement as threat-
ening further action as Salahuddin testified. I have credited
Salahuddin. While Lamonaca may have thought better of the threat
previously made, his attempt to correct Salahuddin in the later con-
versation does not discredit Salahuddin.11PCL Construction, 269 NLRB 16 (1984), which Respondentcites, did not involve employee attempts to persuade other employ-
ees to support a union. It involved jobsite squabbling between a
steward and a foreman which the Board found unprotected.12Although counsel for the General Counsel introduced the evi-dence of Pierce's statement to Davis and the presence of Wynne and
Montanari on the rooftop, he alleged no violations based on that evi-
dence.13Wynne and Montanari also spoke with other employees aboutthe Union, but Davis was the only employee they had paged for that
purpose.lows that they violated Section 8(a)(1) of the Act. A warningfrom a friend in management that retaliation by others will
follow is no less threatening than a warning from a hostile
supervisor. Particularly because a personal relationship exists,
an employee is likely to take ``friendly'' advice as indicating
that the supervisor knows of his employer's intention to
carry out the threatened action. I find that Montanari's state-
ments to Salahuddin threatened reprisal including discharge
and violated Section 8(a)(1) of the Act. Westinghouse Elec-tric Corp., 277 NLRB 136, 146±147 (1985).b. LamonacaOn July 1 Salvatore Lamonaca, captain on the third shift,told Salahuddin that employees had complained to him that
Salahuddin had been calling them at home and harassing
them about the Union. Salahuddin replied that what he did
on his own time was his business. Lamonaca said that it was
a departmental matter, that the complaints had been brought
to him, and that if it continued he would be talking to
Salahuddin again and would have to follow up with discipli-
nary action.10Counsel for the General Counsel contends that Lamonacamade an unspecified threat of reprisal linked to Salahuddin's
union activity and role in the campaign. Respondent contends
that Lamonaca properly confronted Salahuddin about
harassing other employees. Respondent also contends that all
Lamonaca said to Salahuddin was that he would be talking
to him again and that his statements cannot be construed as
implying that Salahuddin would suffer any adverse con-
sequences.There is no evidence that Salahuddin engaged in any un-protected activity directed at other employees in the course
of his union activity. The only complaint that Lamonaca
could remember and describe involved ordinary protected ac-
tivity.11One employee, John Melillo, told him thatSalahuddin had called him at home and that when he was
home he did not want to be bothered and did not want mail
sent to his home either.Whether employees liked or wanted Salahuddin to solicitthem away from work, it was not Respondent's or
Lamonaca's place to discourage that activity. I find that
Lamonaca threatened Salahuddin with disciplinary action for
engaging in protected union activity. I find further that
Lamonaca's clarification of what he meant on the next day
neither cured nor excused the violation. When a supervisor
tells an employee that if he does not stop protected activities
he will ``talk'' to him again, he implies that the talk will not
be mere conversation but will concern the employment of the
offending employee. I find that Lamonaca threatened
Salahuddin with reprisals for engaging in protected union ac-
tivity and that Respondent thereby violated Section 8(a)(1) of
the Act.2. DavisMalcolm Davis was employed as a security officer fromFebruary until August when he was discharged. Davis at-
tended the rally held by the Union in the courtyard outside
one of the hospital buildings at noon on June 29. He and
Salahuddin were the only two hospital employees who at-
tended. On his way to the rally Sergeant Pierce asked him
if he thought it was a good idea for him to go to the rally
because Davis knew the hospital's position, was on proba-
tion, and had a family. Davis did not respond and attended
the rally. While there he and Salahuddin observed Captain
Maureen Wynne and Lieutenant Montanari on the roof of the
adjacent building looking down at the rally.12A week or two before the election, while Davis was onduty Montanari had him paged by radio so that he and
Wynne could meet Davis on his post and speak with him.13They asked him for his support in the election and said that
Respondent had given the employees new uniforms and
equipment and that the ``so-called'' union had not shown
them anything so far. They asked for more time to show
what they could actually do. According to Davis, toward the
end of the conversation Montanari said that the employees
would get a 20-percent raise after the election. Wynne testi-
fied that neither she nor Montanari said anything about wage
increases during their conversation with Davis, and
Montanari testified that he said nothing at all during the en-
counter.Counsel for the General Counsel contends that Davisshould be credited and that the statement to him that the em-
ployees would receive a 20-percent wage increase after the
election was a promise of a wage increase conditioned on re-
jection of the Union. Respondent contends that Davis should
not be credited but that even if credited, his testimony fails
to establish that Wynne promised a wage increase as alleged
in the complaint.Although Davis was no longer employed by Respondent atthe time of the hearing and had reason to harbor some re-
sentment for his discharge, I am persuaded that he should
nonetheless be credited. It is clear that Davis, whose attend- 369YALE NEW HAVEN HOSPITAL14Salahuddin testified that Lamonaca spoke to the group about thetelephone restrictions. Lamonaca testified that he spoke to
Salahuddin about it in an individual conversation after the lineup. If
Lamonaca had singled Salahuddin out for special attention with re-
spect to telephoning, I believe that Salahuddin would have recalled
it and would have had no reason to convert a personal admonition
into one directed at the entire third shift. I have credited Salahuddin.15While there is some conflict in the testimony of Salahuddin andLamonaca as to other aspects of this conversation, their versions of
this portion are not inconsistent, and the findings are based on a
composite of their testimony.ance at the rally had been noted by Pierce, Wynne, andMontanari, was singled out for a special effort to dissuade
him from his support for the Union. Montanari arranged the
meeting, and both he and Wynne were present. Wynne
equivocated over whether Montanari said anything during the
encounter with Davis, and Montanari not only denied saying
anything but disclaimed any recollection of things that
Wynne concededly said. Apart from the reference to the
wage increase, Wynne essentially corroborated Davis' testi-
mony as to the conversation, and apart from matters of dates
and timing as to which Davis recollection was at times inac-
curate, the remainder of his testimony in this case appears
to be accurate. I have concluded that Davis is to be credited
over Wynne and Montanari.Although the complaint does not allege that Montanaripromised a wage increase, it alleges that Wynne made such
a promise, and the evidence shows that Wynne was present
during the conversation at issue. The violation which counsel
for the General Counsel seeks to establish is closely related
to the allegation of the complaint and the issue was fully liti-
gated. In these circumstances I find that the allegation may
properly be considered on its merits and that Montanari's
statement that there would be a 20-percent raise after the
election was a promise of benefit which violated Section
8(a)(1) of the Act.F. Enforcement of RulesFor some time Respondent has had a rule for security de-partment employees prohibiting personal telephone calls ex-
cept for emergencies. Another rule provides that ``Employees
who are not on duty should not be on Hospital premises ex-
cept for valid reasons.'' The evidence is in dispute as to the
extent to which these rules were enforced before July.In late June, after a 3-month special assignment to otherduties, Lamonaca returned to the third-shift to resume its
command. About a week later, Lamonaca spoke to the third
shift security department employees at a lineup and stressed
that he was concerned about work deficiencies and that
things were going to have to tighten up. Lamonaca men-
tioned personal telephone calls, and said that it was not pro-
fessional for the security department employees to be seen on
the telephones, that it would no longer be tolerated, that the
telephone lines were for incoming security calls and should
not be tied up with personal telephone calls, and that the
conversations diverted attention from monitoring closed cir-
cuit cameras. Lamonaca also said that he would talk to each
of the employees individually about their job performance.14Lamonaca then spoke to Salahuddin individually. He toldSalahuddin that he could no longer remain on the premises
in uniform talking to other employees when he was off duty,
that it did not look professional, and that other employees
would think that he was just ``goofing off.'' Lamonaca told
Salahuddin that when he and other security officers com-
pleted their tours of duty they should go home and not waitaround and talk with one another. When Salahuddin repliedthat he did not do that, Lamonaca said that during the pre-
vious week he had seen Salahuddin walking around on his
post in the air rights garage with Rodney Smalls who had
been off duty for a couple of hours. Salahuddin replied that
he had just met Smalls and had not been walking around
with him.15Counsel for the General Counsel contends that neither rulehad been enforced before the union campaign began and that
Lamonaca's announcements that they would be enforced
were in retaliation for the union activities. Respondent con-
tends that the rules had always been enforced and that
Lamonaca's efforts to enforce them were not discriminatory.According to Salahuddin, the rule pertaining to personaltelephone calls had never been enforced. He testified that he
had observed supervisors make and receive personal phone
calls, and that he had made personal phone calls in the pres-
ence of supervisors, naming D'Agostino as one. He had also
been given messages by supervisors concerning incoming
personal calls. Salahuddin had never been disciplined for
making personal phone calls while on duty.Lamonaca testified that he had previously called employ-ees' attention to excessive personal telephone calls and had
occasion to discipline employees for it in the past but he
could not recall any example. Maureen Wynne identified a
performance evaluation from 1986 in which it was noted that
a security officer had shown improvement regarding personal
telephone calls while on duty since last counseled about it.
The evaluation noted that the employee should continue to
monitor that area as it seemed to be a recurring problem for
him. Wynne testified that she also had brought the issue to
the attention of employees, naming two former employees,
but that she did not issue either of them written warnings or
impose greater discipline. Montanari testified that on March
26, 1991, an officer was counseled verbally for inattentive-
ness while working due to the fact that she was talking on
the telephone on a personal call. The memorandum memori-
alizing the counseling indicates that she was informed not to
use the telephone for personal calls. D'Agostino, who served
as a lieutenant immediately under Lamonaca at the time of
the events at issue, testified in this proceeding but was not
questioned about enforcement of the telephone rule.While I credit the testimony that there had been efforts toenforce the rule in the past, it also seems clear that during
the period of the union activity, which coincided with
Lamonaca's special assignment there had been no enforce-
ment of the rule on the third shift. Less clear is whether en-
forcement of the rule on that shift in the past had also been
spotty.The timing of the announcement in relation to the pendingelection, the evidence of antiunion animus, and the efforts of
Lamonaca on the previous day to curtail Salahuddin's union
activity in telephoning security employees at their homes
raise an inference that Lamonaca's attempt to enforce the
telephone rule was motivated by the desire to inhibit and im-
pede Salahuddin's union activity. However, weighing against
that inference is the fact that Lamonaca's concerns were di- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Davis' termination is not at issue in this proceeding. Insofar asappears, a charge filed by Davis was either withdrawn or dismissed
by the Regional Director.rected at the entire third shift security force and came afterhe had had his first opportunity in 3 months to observe the
third shift at work. While it is clear even from Lamonaca's
testimony that enforcement had lapsed during his absence
from the third shift, the rule had been enforced at least at
times in the past. Lamonaca's remarks were made in the con-
text of addressing issues of work performance generally and
the announced intention to go over the performance of each
person individually in later private meetings. The union cam-
paign was not mentioned by Lamonaca in the course of what
he said to the assembled third-shift employees.I conclude that the statements by Lamonaca to the third-shift employees were part of an attempt by Lamonaca on his
return to his normal assignment to shape up the performance
of those for whom he was responsible and not a response to
the union organizing campaign. Accordingly, I find that the
statements to employees about personal telephone calls did
not violate the Act.With respect to the rule relating to the presence of off-dutyemployees on the premises, Salahuddin testified that in the
past he and other security officers had remained on the prem-
ises while off duty at the end of their shifts. Whenever he
wanted to talk to someone, he stayed around to do so, and
if a group of officers wanted to leave together or to talk with
one another, they waited on the premises and met in the
parking lots. Salahuddin had never previously been counseledor disciplined for remaining on the premises while off duty
and was not aware that any one else had been.The only evidence offered as to prior enforcement of therule was a memo dated June 9, 1988, which Respondent cir-
culated to all security personnel then employed. The memo
was captioned ``POST AND PERSONAL APPEARANCE''
and stated:Please read and sign this Memorandum, to acknowl-edge that you understand the following part of the Se-
curity Standard Operating Procedures.D. Do not permit anyone, including on-duty or off-duty Security personnel to loiter at your post. No one
should be by the post unless it is strictly Hospital busi-
ness. Do not let others sit on the stool at the post.Lamonaca testified that the memo was written becausethere had been complaints and a perception that when a cou-
ple of officers were seen together they were ``goofing off.''There is in fact no testimony to contradict Salahuddin'stestimony that the rule pertaining to the presence of off-duty
security personnel remaining on hospital premises was not
enforced. The memo in evidence relates to enforcement of a
different rule. While the example given by Lamonaca in his
conversation with Salahuddin indicates that he may have ob-
served a violation of that rule, even that is uncertain, for the
quoted rule may apply only to those with fixed posts. The
memo reminding employees of that rule was last distributed
in 1988, before Salahuddin was employed, and there is no
evidence of any later attempt to enforce that rule or the rule
relating to remaining on the premises. Thus it appears that
Lamonaca sought to enforce a rule that had not been en-
forced for some time and directed its enforcement at
Salahuddin based on an incident which involved violation of
a different rule by him.The factors summarized above which supported an infer-ence that the telephone rule was invoked because of the
union activity support a similar inference here. But here the
offsetting factors are not present. Lamonaca's efforts were
directed at Salahuddin personally. He was clearly known as
the principal proponent of the Union. The rule had not been
enforced since Salahuddin was employed, and there is no
evidence that Lamonaca's invoked the rule against
Salahuddin because he had observed any violation of that
rule by Salahuddin. As counsel for the General Counsel
points out, although Lamonaca sought to enforce the rule as
to Salahuddin, he did not seek to discipline Smalls who had
violated it nor is there any evidence that he brought the mat-
ter to the attention of the proper person in supervision to do
so. I conclude that like Lamonaca's attempt the previous day
and again that night to inhibit Salahuddin's solicitation of
other employees, Lamonaca cautioned Salahuddin about re-
maining on the hospital premises when off-duty to inhibit his
union activity and that the effort to enforce the rule against
remaining on the premises violated Section 8(a)(1) of the
Act.G. Changes in Assignments1. DavisOrdinarily security officers were not assigned to the samepost on consecutive days. D'Agostino, who was responsible
for scheduling the third-shift security employees, tried not to
schedule an officer to the same post on consecutive days,
and officers usually were not assigned to the same post more
than 2 days in 1 week, unless there was a scheduling prob-
lem.Before the election Malcolm Davis, a security officer, hadnever been assigned to a fixed post, but had on occasion
been worked at a post to cover for a break or to fill in for
a security specialist who was not at work. Davis had been
assigned to a post in the emergency room on occasion but
not for more than 1 or 2 days in a week. However, after the
election Davis was was scheduled to work the emergency
room post for all but his regular days off during the period
from August 6 through 19. Davis testified that he did not
know why he was assigned to the emergency room post in
August but he did not complain to any one about his assign-
ment. As Davis was terminated on August 15, he did not
complete the assignment.16Lamonaca testified that D'Agostino assigned Davis to theEmergency Room after discussing the matter with Lamonaca
because they were having several problems with Davis.
These included inability to locate Davis when he was as-
signed to patrol positions, sleeping on the job, improper
searches, and slow responses. According to Lamonaca, he,
D'Agostino, and Sergeant Dawson decided to assign Davis
to the emergency room to give him closer supervision than
was possible for someone on patrol. Lamonaca testified that
the problems with Davis began about 6 weeks earlier and
that they had confronted Davis in mid-July and made him
aware of them. Davis' assignment to the emergency room
was intended to give him a chance to prove himself. 371YALE NEW HAVEN HOSPITAL17Davis had attended the union rally and served as the union ob-server at the election.Lamonaca did not know if Davis had problems on his finalassignment to the emergency room post. D'Agostino testified
in this proceeding but was not asked about Davis' assign-
ment or his performance.Counsel for the General Counsel contends that in the lightof Davis' union activities which were known to Respond-
ent,17the evidence of animus, and the failure to questionD'Agostino about Davis' assignments to the emergency room
post, Lamonaca's testimony should be rejected as unreliable
and the assignment should be found to be retaliatory. Re-
spondent contends that Davis was assigned to the emergency
room post for legitimate business reasons and that the assign-
ment did not violate the Act.While D'Agostino's testimony would certainly have beenrelevant, Lamonaca was not incompetent to establish the
basis for Davis' assignment, and key parts of his testimonyÐ
that D'Agostino and Lamonaca had spoken to Davis in mid-
July about his short-comings and that Davis had been found
sleeping by a nurseÐwere not challenged. Lamonaca's testi-
mony was specific as to the nature of the problems encoun-
tered with Davis and how the assignment to the emergency
room post related to them. D'Agostino's testimony does not
cast doubt on the truth or accuracy of Lamonaca's testimony.
That D'Agostino did not mention Davis' assignment in his
testimony reflects only that he was not asked about it by
counsel. His testimony that he would assign an individual tothe same post as often as three times in one week only be-
cause of scheduling problems clearly pertained to his normal
assignment practices and not to a special assignment such as
Lamonaca described. I have credited Lamonaca. I find that
Davis' assignment to the emergency room was for legitimate
business reasons and did not violate the Act.2. SalahuddinBefore June the posts of Salahuddin and other security of-ficers were rotated, and Salahuddin was never assigned for
more than 2 days in 1 week to work as the desk officer in
the squad room in the basement of the New Haven unit. He
was assigned to a desk post for 2 consecutive days about
once a month. As set forth above, the usual practice was not
to schedule an officer to the same post on consecutive days
or to the same post more than 2 days in 1 week. However,
according to D'Agostino, it sometimes became necessary to
change the schedule if a person booked off sick for the day,
took personal time off, or had a training day coming to him
or her.During the 11-day period from June 22 through July 2,Salahuddin worked as the desk officer for 7 days: Friday,
June 22, Saturday, June 23, Monday, June 25, Tuesday, June
26, Saturday, June 30, Sunday, July 1, and Monday, July 2.
Salahuddin believed that even if there was a scheduling prob-
lem caused by an employee calling in sick or failing to arrive
at work as scheduled, the security officers would still have
been rotated in the post and would not have been assigned
to it more than 2 days in a row.D'Agostino prepared schedules about 1 week in advance.For the week beginning June 18, D'Agostino had scheduled
Salahuddin to work as desk officer on Thursday, June 21.
For the rest of the week on that post D'Agostino scheduledDaniele for Monday and Friday, June 18 and 22, Briggs forTuesday, June 19, Lett for Wednesday and Saturday, June 20
and 23, and Benzi for Sunday, June 24. Salahuddin wasscheduled to be off duty on Saturday and Sunday, June 23
and 24. D'Agostino could not tell from looking at the sched-
ule and the desk officer log why Salahuddin had worked as
desk officer on the days in that week when he had not been
scheduled to work that post, and no further explanation was
offered.For the week beginning June 25, D'Agostino scheduledSalahuddin to work as desk officer on Monday, June 25, Fri-
day, June 29, and Sunday, July 1. For that post for the re-
mainder of the week, D'Agostino scheduled Daniele for
Tuesday, June 26, and Saturday, June 30, and Lett for
Wednesday and Thursday, June 27 and 28. Salahuddin was
scheduled to be off duty on Wednesday and Thursday, June
27 and 28. D'Agostino testified that the actual assignments
for the week beginning June 25 differed from the schedule
because on Saturday, June 30, Daniele booked off, and
D'Agostino reassigned Salahuddin from the air rights post
because that was an easier post to fill because it is an over-
time position. No explanation was offered for Salahuddin's
assignment as desk officer on Tuesday, June 26 or Monday,
July 2.The initial question to be answered is whetherSalahuddin's assignment to work as desk officer for 7 days
out of 11 in late June and early July represented the imposi-
tion of more onerous and rigorous terms of employment as
alleged in the complaint. The assignments of Salahuddin to
the desk officer post clearly deviated from what D'Agostino
described as his normal practice. Thus, Salahuddin was as-
signed to the desk officer post on 2 consecutive days in the
week ending June 24, a total of 4 days, with 2 pairs of con-
secutive days in the week ending July 1, and again on July
2 making that day the third consecutive day that Salahuddin
was assigned to the post. There was no testimony as to why
assignments in this pattern were considered more onerous or
rigorous by the security employees, but from D'Agostino's
testimony as to his scheduling practices it may be inferred
that consecutive day assignments to the same post were re-
garded as undesirable both by management and employees.The fact that Salahuddin was not scheduled to work con-secutive days in the initial schedules prepared by D'Agostino
indicates that these assignments to Salahuddin were made to
meet needs to adjust the schedule as they arose. To that ex-
tent the general testimony of D'Agostino as to why he devi-
ated from his usual practice may explain why it was not pos-
sible to man the post as originally scheduled. What remains
virtually unexplained is why it was necessary to use
Salahuddin as the replacement on this post five times in the
11-day period and why other security officers were not uti-
lized for that purpose. While D'Agostino's testimony as to
his assignment of Benzi during the week beginning June 25
may explain why Benzi was not utilized as a replacement,
the record is silent as to reasons for not using others.I find that the evidence establishes that D'Agostino devi-ated from normal practice in his assignments of Salahuddin
to work as desk officer for 7 of the 11 days between June
22 and July 2, that the timing of the assignments, the knowl-
edge of Salahuddin's union activity, and the evidence of
antiunion animus are sufficient to support an inference that
the choice of Salahuddin to work in that post during this pe- 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18If no exceptions are filed as provided by Sec. l02.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. l02.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.19If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''riod was discriminatory and to shift the burden of explainingthe choice of Salahuddin for these assignments to Respond-
ent. I find further that Respondent has failed to establish a
lawful basis for choosing Salahuddin to fill the post on all
of the dates in that period and that these assignments violated
Section 8(a)(3) and (1) of the Act.CONCLUSIONSOF
LAW1. By threatening employees with reprisals because of theirunion and protected concerted activities and promising them
wage increases to discourage them from engaging in union
and protected concerted activity, the Respondent has engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of the
Act.2. By informing an employee that it would more strictlyenforce a rule prohibiting employees from remaining on its
premises after working hours, imposing more onerous work-
ing conditions of employment on an employee by assigning
him to the same post on consecutive days, and increasing the
benefits of employees by providing them new uniforms andradios, all to discourage them from engaging in union activ-
ity, the Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(3) and (1) and Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended18ORDERThe Respondent, Yale New Haven Hospital, New Haven,Connecticut, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening employees with reprisals for engaging inunion and protected concerted activity.(b) Promising employees wage increases in order to dis-courage them from engaging in union and protected con-
certed activity.(c) More strictly enforcing work rules in retaliation foremployees' union and protected concerted activity.(d) Assigning employees to more rigorous and onerouswork to discourage them from engaging in union and pro-
tected concerted activity.(e) Increasing the benefits of employees to discouragethem from engaging in union and protected concerted activ-
ity.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facility in New Haven, Connecticut, copiesof the attached notice marked ``Appendix.''19Copies of thenotice, on forms provided by the Regional Director for Re-
gion 34, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
threaten our employees with reprisals forengaging in union and protected concerted activity.WEWILLNOT
promise our employees wage increases inorder to discourage them from engaging in union and pro-
tected concerted activity.WEWILLNOT
more strictly enforce our work rules in re-taliation for employees' union and protected concerted activ-
ity.WEWILLNOT
assign our employees to more rigorous andonerous work to discourage them from engaging in union
and protected concerted activity.WEWILLNOT
increase the benefits of our employees todiscourage them from engaging in union and protected con-
certed activity.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.YALENEWHAVENHOSPITAL